Citation Nr: 0202037
Decision Date: 02/06/02	Archive Date: 03/15/02

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-13 301	)	DATE FEB 06, 2002
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of compression fractures of L2-3-4, currently rated 40 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a fractured right femur, currently rated 20 percent disabling.  

3.  Entitlement to a compensable evaluation for residuals of a fractured left humerus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1976 to December 1980.  This matter comes before the Board of Veterans Appeals (Board) on appeal from February 2000 rating actions which increased the evaluation for residuals of compression fractures of L2-3-4 to 40 percent disabling and increased the evaluation for residuals of a fractured right femur to 20 percent disabling.  A compensable evaluation for residuals of a left humerus fracture was denied.  

In April 2000, the veterans representative noted that the veteran was also seeking entitlement to secondary service connection for degenerative arthritis of the right knee.  As this issue is not currently in appellate status, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for disposition of the appeal has been obtained by the RO.  

2.  The veterans service-connected residuals of compression fractures of L2-3-4 as objectively confirmed, whether characterized as lumbosacral strain, intervertebral disc syndrome, or limitation of low back motion, cannot be reasonably said to be more than severe in degree, nor is the veterans low back symptomatology equivalent to pronounced intervertebral disc syndrome or abnormal mobility requiring a neck brace.  Deformity of a vertebral body has not been identified.

3.  The veterans service-connected residuals of a right femur fracture are productive of no more than impairment of the femur compatible with malunion with moderate knee disability.  

4.  The veterans service-connected residuals of a left humeral fracture is not manifested by the presence of malunion of the humerus of the major upper extremity with moderate deformity; or infrequent episodes of dislocation of the scapulohumeral joint with guarding of movement only at the shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for residuals of compression fractures of L2-3-4 have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096-2099 (2000) (codified as amended at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292, 5293, 5295 (2001).  

2.  The criteria for a rating in excess of 20 percent for residuals of a right femur fracture have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096-2099 (2000) (codified as amended at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2001).  

3.  The criteria for a compensable evaluation for a left humeral fracture have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096-2099 (2000) (codified as amended at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2001).  


 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 2000, the President signed into law H.R. 4864, the Veterans Claims Assistance Act of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  There have also been final regulations promulgated to implement the new law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  It appears that all appropriate notice has been provided, and it does not appear that additional examination is indicated.  There have been statements and supplemental statements of the case, rating actions, and other communications.  Examinations have been conducted and as to the issues herein considered, there is no evidence that needs to be obtained.  No change in the outcome would be possible with additional development, notice, or examination.  As such, the Board will proceed to the merits of the case.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, the Board will consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirement for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).  The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40 (2001), which requires the VA to regard as seriously disabled any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The criteria for rating spine disabilities under 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 provide for a 40 percent evaluation for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 40 percent evaluation is also warranted for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  38 C.F.R. § 4.71a, Code 5293.  For a lumbosacral strain, a 40 percent evaluation is warranted for a severe lumbosacral strain with listing of the whole spine, marked limitation of forward bending in a standing position, positive Goldthwaites sign, marked limitation of flexion in a standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of a joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 5295.  

A 40 percent rating is warranted when there is favorable ankylosis of the lumbar spine and a 50 percent rating is warranted when there is unfavorable ankylosis of the lumbar spine under Diagnostic Code 5289.  A 60 percent rating is warranted when a low back disorder produces or more nearly approximates pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Code 5293.  

Under 38 C.F.R. Part 4, Diagnostic Code 5285, residuals of a fracture of the vertebra with cord involvement, bedridden, or requiring long leg braces, may be assigned a 100 percent evaluation.  Residuals of fracture of a vertebra warrant a 60 percent evaluation if there is no spinal cord involvement, but abnormal mobility is present which requires a neck brace (jury mast).  In other such cases, the residuals are rated on the basis of resulting definite limitation of motion or muscle spasm, adding 10 percent for demonstrable deformity of a vertebral body.  Note: Both under ankylosis and limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebra of an adjacent segment.  38 C.F.R. Part 4, Code 5285.  

Diagnostic Code 5255 impairment of the femur provides that a fracture of the shaft or anatomical neck of the femur, with nonunion, with loose motion (spiral or oblique fracture) warrants an 80 percent rating; with nonunion, without loose motion, and weightbearing preserved with the aid of a brace; or, fracture of the surgical neck of, with false joint, warrants a 60 percent rating.  Malunion with marked knee or hip disability warrants a 30 percent rating.  Malunion with moderate knee or hip disability warrants a 20 percent rating and with slight knee or hip disability warrants a 10 percent rating.  38 C.F.R. § 4.71a, Code 5255.  

A 20 percent evaluation may be warranted for malunion of the humerus of the major or minor upper extremity with either moderate or marked deformity.  A 20 percent evaluation is also warranted for infrequent episodes of dislocation of the scapulohumeral joint of the major or the minor upper extremity with guarding of movement only at the shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

A review of his service medical records, including a physical evaluation board report, reflects that the veteran was involved in an motor vehicle accident in May 1979 and sustained fractures of the mid-shafts of the left humerus, the right femur and of vertebrae in the lumbar spine.  The veteran was found unfit for duty due to his physical disabilities.  He reported initial complaints of lumbar radicular pain and a June 1980 electromyogram found findings suggestive of L3 or L4 radiculopathy.  It was later reported that the spinal fractures were thought to involve the transverse processes.  Demonstrable deformity of a vertebral body was not described.

Historically, in a February 1992 rating action, service connection for residuals of compression fractures at L2-3-4 was granted with a 10 percent rating.  Service connection for residuals of a fractured right femur and residuals of a left humerus fracture were granted with noncompensable evaluations.  In an August 1996 RO decision, the evaluation for residuals of compression fractures at L2-3-4 was increased to 20 percent disabling.  The evaluation for residuals of compression fractures was increased to 30 percent disabling in a May 1997 RO decision and the rating for service-connected residuals of a right femur fracture was increased to 10 percent disabling.  In a February 2000 RO decision, residuals of compression fractures at L2-3-4 was increased to 40 percent disabling and residuals of a right femur fracture was increased to 20 percent disabling.  The noncompensable rating for residuals of a left humerus fracture was continued.  

On VA examination in July 1995, the veteran complained of continuous left shoulder pain, and low back pain which radiated into his right leg at times.  He said that he experienced pain in his right buttock and hip area with occasional radiation into his right knee but no numbness in his leg or foot.  It was noted that he re-injured his left shoulder after service while playing softball.  The diagnoses included healed fracture of the left humerus with some deformity, chronic tendinitis of the left shoulder, left acromioclavicular separation, multiple compression fractures of the lumbar spine with degenerative disc disease and a probable herniated lumbar disc, and healed fracture of the right femur with residual calcification and bone formation in the right buttock at the site of insertion of the intramedullary rod.  

Lumbosacral spine VA X-rays conducted in July 1995 reflected degenerative disc disease and disc herniation.  X-ray studies of the left humerus revealed a healed fracture with minimal posterior and varus angulation.  Minimal degenerative changes were noted at the elbow.  X-rays studies of the right femur showed an old healed distal right femoral shaft with removal of fixation hardware.  

On VA examination in January 2000, the veteran complained of pain and swelling of the right knee ever since he fractured the right femur in service.  He reported constant pain in the left shoulder.  It was noted that he received multiple injections for the pain but obtained only temporary relief with recurrences of more severe pain after about a week.  The examiner indicated that a private physician recommended surgery for his left shoulder; however, the veteran declined for various reasons.  The veteran indicated that he was left hand dominant and found it very difficult to lift or carry heavy objects due to pain and weakness of the left shoulder.  It was noted that the veteran was employed as a construction laborer but was currently unemployed.  He said that he continued to experience low back pain with radiation to the right leg and numbness in the right foot at times.  It was noted that bending, lifting, walking or carrying heavy objects made the pain worse.  He said that he occasionally missed time from work due to low back and right leg pain.  Physical examination of the left shoulder revealed the end of the clavicle to be prominent and high riding.  Tenderness over the rotator cuff anteriorly was also shown.  Flexion was full, abduction was restricted to 170 degrees, external rotation was full and internal rotation was decreased by 20 percent.  It was noted that the veteran experienced pain and a clicking sensation on all of these motions.  Examination of the lumbar spine revealed tenderness over the lumbar spine and right sciatic notch.  Flexion was restricted to 60 degrees, right and left lateral bending restricted to 5 degrees each with limitations due to muscular spasm and pain.  Straight leg raising was positive on the right.  Ankle reflex was not elicited on the right.  Examination of the right knee revealed a ridge of osteophytes on both sides of the knee joint.  The range of motion of the right knee was from 0 to 100 degrees at which point the veteran complained of severe pain.  McMurrays test was positive and there was tenderness along the medial joint line.  The ligaments were stable.  The diagnoses included chronic tendinitis/impingement syndrome of the shoulder with acromioclavicular separation of the left shoulder and old healed fracture of the left humerus; chronic degenerative disc disease of the lumbar spine with multiple fractures of the lumbar vertebrae, multiple disc herniations and radiculitis with absent ankle reflex on the right; status post fracture of the right femur with degenerative arthritis of the right knee and a possible torn meniscus.  The examiner noted that the veteran did not have symptoms of instability of the right knee so it was doubtful that he had a torn meniscus.  It was noted that frequently after a fracture of the femur, the knee was involved.  

A.  Residuals of Compression Fractures of L2-3-4

Examining the evidence summarized above, and giving due consideration to the provisions regarding painful motion under 38 C.F.R. § 4.59 (see also DeLuca, supra), the most current medical evidence shows objective evidence that the veterans low back symptomatology cannot be reasonably characterized as more than severe in degree.  It is noted that the highest assignable rating for limitation of lumbar motion and lumbosacral strain is the currently assigned 40 percent rating; thus, increased compensation cannot be assigned under Diagnostic Codes 5292 or 5295.  As for increased compensation for intervertebral disc syndrome under Code 5293, the findings following the January 2000 VA examination reflected some neurological symptoms and occasional missed time from work due to low back pain.  Such findings suggest symptoms which correlate to no more than severe intervertebral disc syndrome with recurring attacks and little intermittent relief and thus, precludes a rating in excess of 40 percent under Code 5293.  

Furthermore, Code 5289 is not for application as ankylosis of the lumbar spine has not been demonstrated.  The evidentiary record also does not reflect any spinal cord involvement or abnormal mobility requiring a neck brace as required for a higher evaluation under Code 5285.  It is also noted that the records do not reflect demonstrable deformity of a vertebral body warranting a separate 10 percent rating. In short, the Board does not find that the objective clinical evidence warrants an evaluation in excess of 40 percent for the veterans service-connected back disability.  

B.  Residuals of a Fractured Right Femur

Under Diagnostic Code 5255, impairment of the femur, with malunion and moderate hip or knee disability warrants a 20 percent evaluation.  A 30 percent evaluation is warranted for malunion with marked hip or knee disability.  

Mild limitation of motion of the affected parts, with mild degenerative arthritis is considered in the rating (Code 5003).  The Board has also considered Codes 5257, 5260, and 5261 for impairment of the knee, and limitation of extension, and flexion of the leg.  However as no recurrent subluxation, lateral instability of the knee, or limitation of extension of the right leg have been demonstrated, Codes 5257, and 5261 are not for application.  While some limitation of flexion was shown during the 2000 VA examination under the criteria set out in Code 5260, limitation of flexion was not demonstrated to a compensable degree and would not afford a higher rating to the veteran.  Therefore, the Board can find no basis under any other code to grant the veteran an increased evaluation.  

It is noted that the evaluation contemplates some malunion, which is taken to be commensurate with the removal of the hardware.  There is some limitation of motion and complaints of pain, which, as noted are consistent with moderate knee impairment.  Functional limitation due to pain, sufficient to warrant a higher rating is not shown.

Applying the relevant provisions to the clinical evidence summarized above, the Board concludes that the criteria for a greater than 20 percent rating are not met.  

The Board notes that results of the most recent VA examination conducted in 2000 reflect findings related primarily to right knee complaints.  As noted above, the veteran is now claiming service-connection for a degenerative arthritis of the right knee as secondary to the service-connected residuals of a right femur fracture.  In this regard, it is noted that the 2000 VA examiner indicated that knee disability may be involved following a femur fracture.  In this case, the rating is assigned for impairment of the femur with moderate knee disability, and that contemplates the mild degenerative arthritis, accompanying pain, and minimal limitation of motion of the right knee that is demonstrated.  This is, therefore, considered the moderate knee impairment noted in Diagnostic Code 5255 for impairment of the femur.  There is no basis, even giving consideration to the case of DeLuca, supra and the provisions of 38 C.F.R. § 4.40 et seq., to assign a higher rating.  The functional limitation due to pain is contemplated in the current 20 percent evaluation and indicia of a higher rating are not shown.  

After reviewing the evidence on file, it is the conclusion of the Board that veteran has symptoms that more nearly approximate residuals of a right femur fracture, with moderate knee disability.  The Board concludes that the currently assigned 20 percent evaluation is an adequate reflection of the level of impairment resulting from the right femur disability.  It is the further conclusion of the Board that the current rating contemplates the degree of functional impairment present due to pain on movement so that separate ratings under other provisions of the rating schedule are not indicated.  

C.  Residuals of a Left Humeral Fracture

Regarding the veterans service-connected residuals of a left humeral fracture, it is claimed that the disability is of such severity as to warrant a compensable evaluation.  

However, based on a thorough review of the record, the Board finds that the preponderance of the evidence is against a compensable evaluation for the service-connected residuals of a left humerus fracture.  It is noted that findings from the most recent VA examination conducted in 2000 essentially relate to chronic tendinitis and impingement syndrome of the left shoulder with acromioclavicular separation.  No abnormal findings relative to the service-connected residuals of a left humerus fracture were reported.  Moreover, no significant diagnosis has been shown to be attributable to the service-connected residuals of the left humerus fracture.  The 2000 VA examination simply reflected a diagnosis of old healed fracture of the left humerus.  In this regard, the Board notes that the veteran has primarily offered complaints of left shoulder pain which has previously been attributed to a post-service injury.  In the opinion of the Board, the evidence does not reflect a compensable level of disability as residuals of the service-connected left humerus fracture.  Thus, a compensable evaluation is not warranted.  38 C.F.R. § 4.31.  

Finally, there is nothing in the record to suggest such an unusual disability picture so as to render application of the regular provisions impractical.  It has not been contended or otherwise indicated that any of the veterans service-connected disabilities result in hospitalization or other marked interference with employment beyond that contemplated by the provisions of the schedule.  It is not shown that there is actual employment interference.  As such, further consideration of the provisions of 38 C.F.R. § 3.321 is not indicated.  



	(CONTINUED ON NEXT PAGE)

 
ORDER

An increased evaluation for residuals of compression fractures of L2-3-4, currently rated 40 percent disabling, is denied.  

An increased evaluation for residuals of a right femur fracture, currently rated 20 percent disabling, is denied.  

A compensable evaluation for residuals of a left humerus fracture is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.  
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.  

  
